Citation Nr: 0113750	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
legs and hands.

2. Entitlement to service connection for lumbosacral strain 
as secondary to the service-connected disability of residuals 
of grenade fragment wounds to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 through April 
1954.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes to the Board on appeal from a May 2000 
rating decision of the RO in St. Petersburg, Florida, which, 
inter alia, denied service connection for arthritis of the 
legs and hands and for lumbosacral strain secondary to a 
service-connected left foot injury.  The veteran expressed 
his disagreement with this decision in a NOD filed in June 
2000.  A SOC was issued in June 2000, and the veteran 
perfected his appeal in July 2000.

A review of the record reflects that the May 2000 rating 
decision denied, as not well-grounded, the veteran's claim 
for service connection for hypertension with heart condition 
and diabetes, secondary to cold injury.  The veteran did not 
appeal that decision, and it is now final.  38 U.S.C.A. § 
7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).  However, the Board notes that Section 7(b)(1) of the 
Veterans Claims Assistance Act provides that, with regard to 
claims denied as being "not well-grounded" between July 14, 
1999, and November 9, 2000, the Secretary of Veterans Affairs 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated as if the denial 
had not been made.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b)(1), 114 Stat. 2096, 2099-2100 
(2000).  Thus, this issue is referred to the RO for 
appropriate consideration.



FINDINGS OF FACT

1. All evidence necessary for the disposition of this appeal 
as it pertains to service connection for lumbosacral strain 
has been obtained.

2. The veteran is service connected for residuals of grenade 
fragment wounds to his left foot.

3. VA medical evidence shows that the service connected left 
foot disability aggravates the lumbosacral strain.


CONCLUSION OF LAW

The lumbosacral strain is secondary to the veteran's service 
connected disability of residuals from grenade fragment 
wounds to his left foot.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that with respect 
to the service connected lumbosacral strain disability, the 
requirements of this new law have been satisfied.  Thus, a 
decision may be entered with respect to that claim.

In this regard, the Board observes that with respect to the 
aforementioned service connection claim, the record 
establishes that the veteran has been informed of that 
evidence which would be necessary to substantiate his claim, 
and the record includes the report of examination conducted 
for VA purposes.  Moreover, there has been no assertion by 
the veteran or his representative that additional relevant 
records are available.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this claim pursuant to the provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000, and that no further development in this regard is 
required. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The veteran's service medical records reflect that in October 
1952 the veteran was wounded when grenade fragments 
penetrated his buttocks and his left foot.  The veteran was 
underwent surgery in December 1952 for removal of the 
fragments from his left foot.

In September 1957, the RO granted service connection to the 
veteran for "residuals grenade fragment wounds, buttocks, 
bilateral and left foot."  The injury was assigned a 0 
percent disability rating.

In April 1999, the veteran was examined for VA purposes in 
connection with this claim.  The report of the examiner's 
findings shows the veteran had limitation of motion of his 
lumbar spine.  Specifically, the veteran's forward flexion 
was 75 degrees and his backward flexion was 10 degrees.  The 
veteran's lateral flexion was 10 degrees, bilaterally.  The 
examiner recorded the following opinion:

"It is likely that the patient's back 
condition could be aggravated by his foot 
condition because of altered gait 
mechanics.  At the current time, I do not 
believe his back condition was a result 
of his foot condition, although again, I 
believe that it has contributed a 
significant amount to the exacerbation of 
his back symptoms."

The United States Court of Appeals for Veterans Claims has 
issued has issued a decision interpreting 38 C.F.R. 
§ 3.310(a) so that service connection may be established not 
only for a disability caused by a service-connected 
disability but also for a disability aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In 
view of the injury sustained to the veteran recorded in his 
service medical records, his complaints regarding his back 
pain, and the findings of the VA physician connecting the 
lumbar spine disability to the in-service left foot injury, 
it is reasonable to find that the veteran's back disability 
is aggravated by his service-connected left foot injury.  
Accordingly, a satisfactory basis for awarding service 
connection for the veteran's lumbosacral strain has been 
presented in this case, and service connection for this 
disability is granted.

The Board observes that the RO should consider the provisions 
of Allen V. Brown, 7 Vet. App. 439 (1995), before assigning a 
disability rating for the lumbar strain, because, in cases 
where a service-connected disability aggravates a nonservice-
connected disability, the veteran is to be "compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen, 7 Vet. App. at 448; cf. 38 C.F.R. 
§ 3.322 (2000).

ORDER

Service connection for the veteran's lumbosacral strain, 
secondary to service-connected residuals of grenade fragment 
wounds in the left foot, is granted.


REMAND

In the May 2000 rating decision, the RO found that the 
veteran's claim of entitlement to service connection for 
arthritis in his hands and legs was not well grounded.  Since 
that decision, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at the time 
of the May 2000 decision, the VA is now charged with the duty 
to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  In part, the new law provided 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the veteran's claim 
decided in the May 2000 RO decision, could be readjudicated 
under the provisions of the new law. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).

With respect to the obligations imposed by the duty to assist 
under the new law, the Board observes that this duty includes 
obtaining medical evidence and obtaining a medical opinion if 
the evidence (lay or medical) shows the presence of current 
disability, and indicates this disability may be associated 
with service.  The Board believes this additional development 
should be undertaken before it renders a final determination.

Although the delay occasioned by this Remand is regrettable, 
in view of this foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2. The RO should contact the veteran and 
ask him to identify the places at which he 
has been treated for arthritis of the legs 
and/or hands.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain and associate with the 
claims file copies of the records the 
veteran identifies.

3. Next the RO should schedule the 
veteran for a VA examination.  The purpose 
of this examination will be to determine 
(1) whether the veteran has arthritis in 
his hands and legs, and, (2) if so, 
whether the arthritis developed as a 
result of disease or injury during 
service.  The examiner should note that 
the veteran is service connected for 
residuals of cold injuries with arthritis 
of both lower extremities and both upper 
extremities, which are separate 
disabilities from the arthritis of the 
"legs and hands" claimed by the veteran.  
All tests deemed necessary by the examiner 
should be conducted, and the clinical 
findings and reasoning which form the 
basis for any diagnosis entered should be 
clearly set forth.  The claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review took 
place should be included in the 
examination report.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals


 



